 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MONICO J. QUIROGA III,                       1:16-cv-00234-DAD-GSA-PC
12                 Plaintiff,                     ORDER DISREGARDING PLAINTIFF’S
                                                  REQUEST TO ATTORNEY GENERAL
13         v.                                     (ECF No. 53)
14   SERGEANT GRAVES, et al.,
15               Defendants.
16

17

18          Monico J. Quiroga III (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   Fourth Amended Complaint filed on September 6, 2018, against defendant Corporal Oscar
21   Fuentes for violation of Plaintiff’s due process rights under the Fourteenth Amendment. (ECF
22   No. 45.)
23          On January 7, 2019, Plaintiff filed a request to the Attorney General to bring suit pursuant
24   to 42 U.S.C. § 1997 a-c, Civil Rights of Institutionalized Person Act. (ECF No. 53.) Plaintiff
25   cites law, but otherwise offers no explanation for his request.
26          Plaintiff’s request does not belong in this case. The Attorney General is not a party to
27   this case and has not appeared in this case. Moreover, it is unclear what Plaintiff is asking for.
28   Therefore, Plaintiff’s request shall be disregarded.

                                                      1
 1          Accordingly, it is HEREBY ORDERED that Plaintiff’s request to the Attorney General,
 2   filed on January 7, 2019, is disregarded.
 3
     IT IS SO ORDERED.
 4

 5      Dated:     February 14, 2019                         /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
